EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO SHAREHOLDERS Exhibit 13 PORTIONS OF 2 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF FIRST CLOVER LEAF FINANCIAL CORP. The following information is derived from the audited consolidated financial statements of First Clover Leaf Financial Corp. For additional information, reference is made to "Management's Discussion and Analysis of First Clover Leaf Financial Corp.’s Financial Condition and Results of Operations" and the consolidated financial statements of First Clover Leaf Financial Corp. and related notes included elsewhere in this Annual Report. At December 31, 2008 2007 2006 2005 2004 (In thousands) Selected Financial Condition Data: Total assets $ 653,325 $ 413,252 $ 410,292 $ 140,158 $ 138,194 Loans, net (1) 430,919 284,919 245,025 115,645 112,161 Cash and cash equivalents 67,135 37,085 92,665 3,428 1,637 Securities available for sale 103,568 54,150 45,832 12,944 14,334 Securities held to maturity — — — 353 472 Federal Home Loan Bank Stock 6,306 5,604 5,604 6,214 7,771 Deposits 447,303 291,195 270,830 102,112 98,254 Securities sold under agreements to repurchase 55,103 15,893 29,438 — — Subordinated debentures 3,886 3,842 3,798 — — Federal Home Loan Bank Advances 49,968 10,432 10,326 — 2,900 Stockholders’ equity – substantially restricted (2) 93,657 88,681 93,329 37,708 36,596 Years Ended December 31, 2008 (4) 2007 2006 (5) 2005 2004 (In thousands, except per share data) Selected Operating Data: Total interest income $ 24,686 $ 22,401 $ 13,869 $ 7,748 $ 7,267 Total interest expense 12,445 12,084 6,545 2,987 2,528 Net interest income 12,241 10,317 7,324 4,761 4,739 Provision for loan losses 777 347 367 — — Net interest income after provision for loan losses 11,464 9,970 6,957 4,761 4,739 Other income 809 626 298 14 9 Other expense 8,086 6,771 4,392 1,764 1,580 Income before income taxes 4,188 3,825 2,863 3,011 3,168 Income taxes 1,486 1,419 1,026 1,148 1,223 Net income $ 2,702 $ 2,406 $ 1,837 $ 1,863 $ 1,945 Basic earnings per share (3) $ 0.33 $ 0.27 $ 0.23 $ 0.25 $ 0.26 Diluted earnings per share (3) $ 0.33 $ 0.27 $ 0.23 $ 0.25 $ 0.26 (1) Net of the allowance for loan losses.Includes loans held for sale. (2) Stockholders’ equity is substantially restricted due to capital requirements imposed under Federal capital regulations. (3) Per share information for periods prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second-step conversion that was completed in July 2006. Basic and diluted earnings per share for 2004 are based on weighted-average shares outstanding from June 29, 2004 the date of the completion of our initial minority stock offering through December 31, 2004. (4) Includes results of operations from Partners Financial Holdings, Inc. and its subsidiary, Partners Bank, after October 10, 2008. (5) Includes results of operations from Clover Leaf Financial Corp. after July 10, 2006. 1 At or For the Years Ended December 31, 2008 2007 2006 2005 2004 Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) 0.56 % 0.63 % 0.77 % 1.34 % 1.50 % Return on equity (ratio of net income to average stockholders’ equity) 3.08 2.62 3.32 5.01 6.89 Average interest rate spread (1) 2.16 1.88 2.36 2.68 3.17 Dividend payout ratio (2) 72.73 88.89 104.35 76.00 13.73 Dividends per share (3) 0.24 0.24 0.24 0.19 0.04 Net interest margin (4) 2.72 2.90 3.25 3.48 3.71 Efficiency ratio (5) 61.96 61.88 57.63 36.94 33.28 Non-interest expense to average total assets 1.67 1.77 1.80 1.27 1.22 Average interest-earning assets to average interest-bearing liabilities 120.43 130.12 130.90 136.00 126.77 Asset Quality Ratios: Non-performing assets and impaired loans to total assets 1.25 % 1.04 % 0.96 % 0.01 % — % Non-performing and impaired loans to total loans 1.75 1.50 1.60 0.01 — Net charge-offs (recoveries) to average loans outstanding 0.07 0.06 — — — Allowance for loan losses to non-performing and impaired loans 51.71 44.29 43.61 2,853.33 14,266.67 Allowance for loan losses to total loans 0.90 0.67 0.70 0.37 0.38 Capital Ratios: Stockholders’ equity to total assets at end of year 14.34 % 21.46 % 22.75 % 26.90 % 26.48 % Average stockholders’ equity to average assets 18.14 24.03 23.06 26.82 21.77 Tangible capital 8.45 16.97 16.16 22.13 21.24 Tier 1 (core) capital 8.45 16.97 16.16 22.13 21.24 Tier 1 risk-based capital ratio (6) 12.59 23.32 25.33 41.75 40.39 Total risk-based capital ratio (7) 13.17 23.65 26.02 42.36 41.01 Other Data: Number of full service offices 4 3 4 1 1 (1) The average interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted- average cost of interest-bearing liabilities for the year. (2) Dividends declared per share divided by diluted earnings per share. (3) Per share information for periods prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second step conversion that was completed in July (4) The net interest margin represents net interest income as a percent of average interest-earning assets for the year. (5) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. (6) For the years ended December 31, 2008, 2007, and 2006, Tier 1 risk-based capital ratio represents Tier 1 capital of First Clover Leaf Bank, divided by its risk-weighted assets as defined in federal regulations on required capital.For the years ended 2005 and 2004, Tier 1 risk-based capital ratio represents Tier 1 capital of First Federal Savings and Loan Association of Edwardsville, divided by its risk-weighted assets as defined in federal regulations on required capital. (7) Total risk-based capital ratio represents total capital divided by risk-weighted assets. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FIRST CLOVER LEAF FINANCIAL CORP.’S FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis reflects First Clover Leaf Financial Corp.’s consolidated financial statements and other relevant statistical data, and is intended to enhance your understanding of our financial condition and results of operations.The information in this section has been derived from our audited consolidated financial statements, which appear elsewhere in this Annual Report.You should read the information in this section in conjunction with the business and financial information regarding First Clover Leaf Financial Corp. (First Clover Leaf) provided elsewhere in this annual report. Forward Looking Statements This document contains certain "forward-looking statements," which may be identified by the use of words such as "believe," "expect," "anticipate," "should," "planned," "estimated" and "potential." These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Overview First Clover Leaf’s results of operations depend primarily on net interest income.Net interest income is the difference between the interest earned on interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash and cash equivalents), and the interest paid on interest-bearing liabilities, consisting of demand and NOW accounts, money market, savings and term certificate accounts and borrowings.Our results of operations also are affected by our provision for loan losses, non-interest income and non-interest expense.Non-interest income currently consists primarily of service charges and fee income on deposit accounts and customer debit and credit card holders as well as loan servicing income and gains on sale of loans that we sold but on which we retained the servicing rights.Non-interest expense currently consists primarily of compensation and employee benefits, occupancy, data processing, directors’ fees and professional fees.The results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Total assets increased to $653.3 million at December 31, 2008 from $413.3 million at
